       Case 2:20-cv-00980-WBV-DPC Document 36 Filed 04/09/20 Page 1 of 2




                               UNITED STATES DISTRICT COURT

                              EASTERN DISTRICT OF LOUISIANA

AHMED BAQER, ET AL                     *    NO. 2020-CV-980
             Plaintiffs                *
                                       *
VERSUS                                 *    JUDGE VITTER
                                       *
ST. TAMMANY PARISH GOVERNMENT, *
ET AL                                  *    MAGISTRATE WILKINSON
                 Defendants            *
                                       *
                                       *    JURY DEMAND
                                       *
************************************************************************

                        DEFENDANTS’ OBJECTIONS TO PLAINTIFFS’
                              WITNESS AND EXHIBIT LIST

         NOW INTO COURT, through undersigned counsel, come defendants, St. Tammany

Sheriff Randy Smith, Major Lacey Kelly, Rodney J. “Jack” Strain, and Greg Longino and

pursuant to this Honorable Court’s Order dated April 7, 2020 (Rec. Doc. 25), herewith provides

the following objections to the Plaintiffs’ Witness and Exhibit List (Rec. Doc. 30-1):

                  Witness: Ahmed Baqer – Lack of foundation and relevancy - Mr. Baqer was
                   released from the St. Tammany Parish Jail on December 18, 2019, and thus he
                   has no first-hand knowledge regarding the issues at hand on the pending motion
                   for preliminary injunction (i.e. Covid – 19 and the Sheriff’s response to same).

                  Exhibit: Public Report Issued on July 7, 2012, by DOJ Re STPJ – Lack of
                   foundation and relevancy - this report is 8 years old, and the conditions in the jail
                   that may have been at issue at that time have since been resolved – (see Affidavit
                   of Lacey Kelly)

                  Exhibit: Title 22 of the Louisiana Administrative Code – Relevancy – this
                   Louisiana administrative code has no relevancy to the issues at hand on the
                   pending motion for preliminary injunction.




90948/464860
                                                Page 1 of 2
       Case 2:20-cv-00980-WBV-DPC Document 36 Filed 04/09/20 Page 2 of 2




                  Exhibit: February 26, 2020 Fox8 News Story – Lack of foundation and
                   relevancy – this report has no relevancy to the issues at hand on the pending
                   motion for preliminary injunction.

                  Exhibit: March 5, 2020 Fox8 News Story – Lack of foundation and relevancy –
                   this report has no relevancy to the issues at hand on the pending motion for
                   preliminary injunction.

                  Exhibit: March 14, 2020 KATC3 News Story – Lack of foundation and
                   relevancy – this report has no relevancy to the issues at hand on the pending
                   motion for preliminary injunction.

         WHEREFORE, defendants, St. Tammany Sheriff Randy Smith, Major Lacey Kelly,

Rodney J. “Jack” Strain, and Greg Longino, pray that the foregoing witness and exhibits be

stricken from plaintiffs’ witness and exhibit list regarding their motion for preliminary

injunction.

                                              Respectfully submitted,

                                              MILLING BENSON WOODWARD L.L.P.

                                              s/ Chadwick W. Collings________________
                                              Chadwick W. Collings, T.A.           # 25373
                                              Cody J. Acosta                       # 37005
                                              68031 Capital Trace Row
                                              Mandeville, Louisiana 70471
                                              Telephone: (985) 292-2000
                                              Facsimile:    (985) 292-2001
                                              E-mail:       cccollings@millinglaw.com
                                              Counsel for St. Tammany Parish Sheriff Office

Dated: April 9, 2020




90948/464860
                                             Page 2 of 2
